THIS LETTER IS IN RESPONSE TO YOUR REQUEST FOR AN INFORMAL OPINION REGARDING THE MAINTENANCE OF PRIVATE GATES ACROSS COUNTY ROADS.
IT APPEARS THAT THE CONSTRUCTION AND MAINTENANCE OF A PRIVATE GATE WHICH WOULD TEND TO OBSTRUCT PASSAGE ACROSS A PUBLIC ROAD WOULD CONSTITUTE A PUBLIC NUISANCE. 50 O.S.1 (1981). I DO NOT BELIEVE THAT THIS RESULT IS ALTERED BY THE FACT THAT THE PUBLIC ROADS ARE USED ONLY INFREQUENTLY. NOR IS IT SIGNIFICANT THAT AN ALTERNATIVE ROUTE EXISTS WHICH AFFORDS EQUAL OR EVEN SUPERIOR ACCESS. SEE STEQENTHALER V. NEWTON, 50 P.2D 192 (OKLA. 1935).
IN ADDITION I NOTE THAT 50 O.S. 12 (1981) PROVIDES THAT, "(A)NY PERSON MAY ABATE A PUBLIC NUISANCE WHICH IS SPECIALLY INJURIOUS TO HIM, BY REMOVING OR, IF NECESSARY, DESTROYING THE THING WHICH CONSTITUTES THE SAME, WITHOUT COMMITTING A BREACH OF THE PEACE OR DOING UNNECESSARY INJURY."
(K. W. JOHNSTON)